Citation Nr: 1743547	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for Osgood-Schlatter's disease of the left knee, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for Osgood-Schlatter's disease of the right knee, currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966, and from April 1971 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was produced and has been included in the record on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

At his July 2017 Board hearing, the Veteran testified that since he was last examined for VA compensation purposes, his service-connected peripheral neuropathy and knee disabilities have increased in severity.  He testified that he has experienced increased tingling, numbness and burning in his lower extremities as well as swelling in his feet.  The Veteran also testified that he has experienced increased instability in his knees and has fallen on three occasions in the last six months.  He indicated that he had recently purchased knee braces as a result of his symptoms and continued to use a cane.  

In light of the Veteran's testimony, a VA medical examination is necessary to ensure that the current severity of all symptoms associated with his service-connected peripheral neuropathy and knee disabilities is identified.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, at his July 2017 hearing, the Veteran testified that he continues to receive treatment for his service-connected disabilities at VA medical facilities.  A review of the record reflects that the RO has obtained clinical records from the Mountain Home VAMC and the Knoxville VA Outpatient Clinic, but that the most recent of those records is dated in December 2013.  As these records are relevant to the claims, the RO should undertake the necessary efforts to obtain more recent clinical records.  

With respect to the Veteran's claim for entitlement to a TDIU, the Board notes that the pending issues of entitlement to increased ratings for peripheral neuropathy and knee disabilities may potentially impact the issue of TDIU.  As such, the Veteran's TDIU claim is inextricably intertwined with these issues.  See Harris v. Derwinski, Vet. App. 180, 183 (1991); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007).  Thus, the Board finds that the Veteran's claim for a TDIU should be held in abeyance, pending the development and readjudication of the increased rating claims.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Obtain all outstanding records of VA treatment of the Veteran since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all symptomatology and pathology associated with the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  In that regard, the examiner should address the appellant's statements to the effect that he experiences swelling in his feet.

The examiner should describe the severity of all symptomatology associated with the Veteran's service-connected right and left lower extremity peripheral neuropathy, to include stating whether there is symptomatology comparable to complete or incomplete paralysis, and if any incomplete paralysis identified is mild, moderate, moderately severe, or severe.  

Finally, the examiner should address the impact of the right and left lower extremity peripheral neuropathy upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected Osgood-Schlatter's disease of the right and left knees.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all symptomatology and pathology associated with the Veteran's service-connected Osgood-Schlatter's disease of the left and right knees.  In that regard, the examiner should address the Veteran's statements to the effect that he experiences significant instability in his knees and requires the use of a brace and cane.  

In addition, the examiner should address the impact of the right and left knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

A complete rationale must be provided for any opinion offered.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




